NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2009-1291
                            (Reexamination No. 90/008,068)




                IN RE MEDICIS PHARMACEUTICAL CORPORATION




       Frederick H. Colen, Reed Smith LLP, of Pittsburgh, Pennsylvania, argued for
appellant. With him on the brief was Richard T. Ting.

        Robert J. McManus, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Raymond T. Chen,
Solicitor, and Janet A. Gongola, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-1291
                           (Reexamination No. 90/008,068)



                 IN RE MEDICIS PHARMACEUTICAL CORPORATION




                                  Judgment
ON APPEAL from the        United States Patent and Trademark Office,
                          Board of Patent Appeals and Interferences.

In CASE NO(S).            90/008,068.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and PROST, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT



DATED December 14, 2009                  /s/ Jan Horbaly
                                        Jan Horbaly, Clerk